Citation Nr: 1718827	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs non-service connected death pension benefits. 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The appellant's spouse had recognized guerrilla service from April 1945 to June 1945 and service in the Regular Philippine Army from June 1945 to July 1945.  The appellant's spouse passed away in March 2012; the appellant in this case is the decedent's surviving spouse.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  It was previously before the Board in April 2015 for additional development of the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2. The appellant's spouse had recognized guerrilla service from April 1945 to June 1945, and service in the Regular Philippine Army from June 1945 to July 1945.

3. As the appellant's spouse did not have the requisite service, she is not eligible to receive nonservice-connected death pension benefits.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA non-service-connected death pension benefits are not met. 38 U.S.C.A. §§ 101, 107, 1521 (West 2015); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's death pension claim, VCAA notice is not found to be required.  Indeed, as discussed below, such claim cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

With respect to VA's duty to assist, multiple attempts to verify service have been made to the National Personnel Records Center (NPRC).  In addition, the appellant is aware that she could submit evidence and in fact did submit evidence. 

The Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Tagupa v. McDonald, 27 Vet. App. 95 (2014) in which the Court held that the NPRC, as an agency of the National Archives and Records Administration (NARA), did not constitute a "service department" for purposes of verifying service under 38 C.F.R. § 3.203 (c).  The Court found that although the Department of the Army transferred responsibility for providing "reference services" on the collection of Philippine Army files to the NARA pursuant to a Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative determinations verifying service.  The Court held that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA.  Thus, the Court held that section 3.203 required verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army.

In April 2015, the Board remanded the matter for compliance with Tagupa.  The record shows that the AOJ submitted additional information requests to the NPRC/NARA. Responses were received in August 2015 and May 2016.  The Board recognizes that an information request was not sent directly to the Department of the Army, as instructed in the April 2015 Remand prompted by Tagupa.  However, the AOJ has associated with the claims file a newly executed January 2016 Memorandum of Agreement (MOA) between the NARA and the Department of the Army for the NPRC/NARA to verify service for individuals that performed duty for the Philippine Commonwealth Army.  The MOA explains that all pertinent Department of the Army records were forwarded to the NPRC/NARA for purposes of such verification, and that the Army no longer maintains documents that would allow a separate search for service verification.  The new MOA supersedes the 1998 MOA upon which the Court based its holding in Tagupa and now clarifies that the Department of the Army has in fact delegated its authority to NARA to respond regarding the U.S. Army determinations. 

Under these circumstances, the Board finds that any additional requests to the Department of the Army are unnecessary and likely to be futile given the January 2016 MOA affirming the arrangement between these agencies. 38 C.F.R. § 3.159 (c)(2)(2016).  Thus, on review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the Board's directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where there was substantial compliance with Board's remand instructions).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Death Pension Benefits

The law authorizes the payment of a nonservice-connected disability pension to a veteran of wartime service who has the requisite service and who is permanently and totally disabled. 38 U.S.C.A. §§ 1502, 1521.  In addition, the Secretary of VA shall pay a pension for a nonservice-connected death to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521 (j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability. 38 U.S.C.A. § 1541. 

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service. See 38 U.S.C.A. §§ 101 (2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101 (2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. §§ 3.6 (a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1. 

Service prior to July 1, 1946 in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for nonservice-connected pension (to include death pension) benefits. 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  

Indeed, generally, persons with service in the United States Army Forces in the Far East (USAFFE), including service with the Recognized Guerrillas, the Commonwealth Army of the Philippines (Regular Philippine Army), or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40 (b), (c), (d).

Discussion

The appellant asserts that her husband had qualifying service in the U.S. Army Forces in the Far East (or, USAFFE), prior to July 1, 1946, and that such service entitles her to non-service connected death pension benefits.  In support of her claim, she has pointed to documents showing that her husband was a recipient of compensation from the Filipino Veterans Equity Compensation (FVEC) Fund; a member of the Unit Gold Area Company 6th MD attached under the command of the 11th Airborne Division of the United States Forces; and a Presidential Memorial Certificate. 

The evidence of record consists of an October 1990 Application for Old Age Pension from the Republic of the Philippine, noting guerilla service; an Affidavit For Philippine Army Personnel, showing civilian guerilla service, prior to July 1945, and service with the Gold Sector Company attached to the 11th Airborne Division of the U.S. Forces (USAFFE); a June 2002 Certification from Armed Forces of the Philippines, noting recognized guerilla service; a copy of #03 File #449 of the Reconstructed Recognized Guerilla Roster (RGR); a copy of the grant of FVEC Fund benefits; an undated Certificate of Recognition/Presidential Memorial Certificate; Additional Information from the National Personnel Records Center (NPRC)(DARP Form 632), noting Recognized Guerilla Service from April 1945 to June 1945, and Regular Philippine Army Service from June 1945 to July 1945; National Archives And Records Administration (NARA)/NPRC, received on August 2015, May 2016; and Memorandum of Agreement Between The Department of the Army And The National Archives And Records Administration, dated January 2016. 

In this case, the appeal must be denied as it is not established that the appellant's husband had recognized service.  Indeed, the NPRC/NARA has confirmed on more than one occasion that his only verified service was with the recognized guerillas, from April 20, 1945 to June 29, 1945, and with the regular Philippine Army, from June 30, 1945 to July 19, 1945. See, e.g., Additional Information from NPRC (DARP Form 632); August 2015 Additional Information from NPRC (confirming no changes in previous service findings); and May 2016 Confirmation of Service Info Request from NARA. 

As noted above, neither of these is a regular component of the United States Army, and such service does not otherwise establish eligibility for pension benefits under VA law and regulations.  

Notably, the NPRC/NARA's findings are binding and VA does not have the authority to alter the findings of the service department. See also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (reflecting that the service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces); see also January 2016 MOA between the Department of the Army and the National Archives and Records Administration (delegating the responsibility of verifying service to the NPRC/NARA).  

The Board recognizes the appellant's argument that several documents from the Philippine Army (and the RO's requests to NPRC/NARA) show "USAFEE" service and that such designation is indicative of active/qualifying service in the U.S. Armed Forces.  USAFEE was an abbreviation for the United States Armed Forces, Far East.  However, this designation does not establish that an individual had active service with the Armed Forces of the United States so as to be entitled to pension benefits.  The applicable regulation, 38 C.F.R. 3.40 (c) notes that service in the Commonwealth Army of the Philippines "when they were called into the service of the Armed Forces of the United States, qualifies an individual for compensation, dependency and indemnity compensation, and burial allowance, but the regulation does not provide for nonservice-connected pension.  Section 107 provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1942, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purpose of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for certain benefits as specified by statute.  Section 107 does not identify Chapter 15 pension benefits as one of those benefits available to a Philippine veteran. 38 U.S.C. § 107 (a),(b). 

Further, while the appellant's husband's recognized guerilla service during World War II qualified him for certain VA benefits, such as FVEC Fund compensation, such service does not render the appellant eligible for death pension benefits.  Indeed, the requirements for payment from the FVEC Fund differ from those required for pension benefits.  Thus, contrary to the appellant's belief, the grant of FVEC Fund benefits does not dictate eligibility to pension benefits.  

In short, the evidence of record does not reflect service other than that with the recognized guerillas and regular Philippine Army.  As detailed above, service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, does not constitute service for which pension benefits can be paid. See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7 (p), 3.40(b)-(d).  As such, there is no legal basis upon which to establish basic eligibility for non-service connected death pension benefits.

In light of the foregoing, there is no basis to find that the appellant's husband had recognized service for purposes of establishing basic eligibility for VA pension benefits.  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107 (b) and 38 C.F.R. § 3.102  are not for application.  In light of the foregoing, this appeal is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant has no legal entitlement to non-service-connected death pension benefits; the appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


